Exhibit 10.36

ZIMMER BIOMET HOLDINGS, INC.

2009 STOCK INCENTIVE PLAN

THREE-YEAR PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD

 

 

Zimmer Biomet Holdings, Inc. (the “Company”) grants you this restricted stock
unit (“RSU”) award (“Award”) pursuant to the Company’s 2009 Stock Incentive Plan
(“Plan”). Each RSU represents an unfunded, unsecured promise by the Company to
deliver one share of Common Stock (“Share”) to you, subject to the fulfillment
of the vesting requirements set forth in this agreement and in Annex A to this
agreement (collectively, the “Agreement”) and all other restrictions, terms and
conditions contained in this Agreement and in the Plan.  Except as may be
required by law, you are not required to make any payment (other than payments
for Tax-Related Items pursuant to Section 7 hereof) or provide any consideration
other than the satisfaction of the vesting requirements.  Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.

Important Notice. If you do not wish to receive the RSUs and/or do not consent
and agree to the terms and conditions on which the RSUs are offered, as set
forth in this Agreement and the Plan, then you must reject the RSUs no later
than 60 days following the Grant Date specified in Section 1 hereof. If you
reject the Award, any right to the underlying RSUs will be cancelled. Your
failure to reject the Award within this 60-day period will constitute your
acceptance of the RSUs and your agreement with all terms and conditions of the
Award, as set forth in this Agreement and the Plan.

1.Grant Date  February 26, 2019 the “Grant Date”).

2.Number of RSUs Subject to this Award  The target number of RSUs subject to
this Award was communicated to you separately and is posted to your online
Zimmer Biomet long-term incentive plan account (administered as of the Grant
Date by Fidelity Stock Plan Services, LLC (“Fidelity”)).

3.Vesting Schedule  This Award is based on a three-year performance period from
January 1, 2019 to December 31, 2021 (the “Performance Period”) and includes
three measurement periods within that Performance Period as set forth in Annex
A.  No RSUs will be earned with respect to any measurement period unless and
until the Committee determines the extent to which the performance criteria set
forth in Annex A have been met with respect to such measurement period.  As soon
as practicable following the availability of audited results of the Company for
the last year in each

measurement period, the Committee will determine whether and the extent to which
the performance criteria in Annex A have been satisfied and the number of RSUs
earned with respect to that measurement period (“Earned RSUs”).  Except as
otherwise set forth in Sections 6, 15 and 16 below, provided that you have been
continuously employed by the Company or its Affiliates since the Grant Date, (i)
the Earned RSUs, if any, with respect to the first measurement period will
become vested and nonforfeitable on the first anniversary of the Grant Date (or,
if later, the date the Committee makes its determination) (the “First Scheduled
Vest Date”); (ii) the Earned RSUs, if any, with respect to the second
measurement period will become vested and nonforfeitable on the second
anniversary of the Grant Date (or, if later, the date the Committee makes its
determination) (the “Second Scheduled Vest Date”); and (iii) the Earned RSUs, if
any, with respect to the third measurement period will become vested and
nonforfeitable on the third anniversary of the Grant Date (or, if later, the
date the Committee makes its determination) (the “Third Scheduled Vest Date”).
The period from the Grant Date until the Third Scheduled Vest Date is referred
to in this Agreement as the “Restriction Period”.

4.Stockholder Rights  You will have none of the rights of a holder of Common
Stock (including any voting rights, rights with respect to cash dividends paid
by the Company on its Common Stock or any other rights whatsoever) until the
Award is settled by the issuance of Shares to you.

5.Conversion of Earned RSUs and Issuance of Shares  Subject to the terms and
conditions of this Agreement and the Plan, the Company will issue and deliver
Shares to you within 60 days after each of the First Scheduled Vest Date, the
Second Scheduled Vest Date and the Third Scheduled Vest Date for Earned
RSUs.  No fractional Shares will be issued under this Agreement.  The Company
will not be required to issue or deliver any Shares prior to (a) the admission
of such Shares to listing on any stock exchange on which the stock may then be
listed, (b) the completion of any registration or other qualification of such
Shares under any state or federal law or rulings or regulations of any
governmental regulatory body, or (c) the obtaining of any consent or approval or
other clearance from any governmental agency, which the Company shall, in its
sole discretion, determine to be necessary or advisable.  The Company reserves
the right to determine the manner in which the Shares are

Three-Year Performance-Based RSU Award (2019) 1



--------------------------------------------------------------------------------

Exhibit 10.36



delivered to you, including but not limited to delivery by direct registration
with the Company’s transfer agent.

6.Termination of Employment  

(a)For all purposes of this Agreement, the term “Employment Termination Date”
shall mean the earlier of (i) the date, as determined by the Company, that you
are no longer actively employed by the Company or an Affiliate of the Company,
and in the case of an involuntary termination, such date shall not be extended
by any notice period mandated under local law (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the terms of your employment agreement, if any); or (ii) the date, as
determined by the Company, that your employer is no longer an Affiliate of the
Company.

(b)(i) A transfer of your employment from the Company to an Affiliate, or vice
versa, or from one Affiliate to another, (ii) a leave of absence, duly
authorized in writing by the Company, for military service or sickness or for
any other purpose approved by the Company if the period of such leave does not
exceed ninety (90) days, and (iii) a leave of absence in excess of ninety (90)
days, duly authorized in writing by the Company, provided your right to
reemployment is guaranteed either by a statute or by contract, shall not be
deemed a termination of employment.  However, your failure to return to the
employ of the Company at the end of an approved leave of absence shall be deemed
a termination.  During a leave of absence as defined in (ii) or (iii), you will
be considered to have been continuously employed by the Company.

(c)Except as set forth below, if your Employment Termination Date occurs before
the Third Scheduled Vest Date, RSUs subject to this Award that are not already
vested as of your Employment Termination Date shall be forfeited and immediately
cancelled.

(d)If after you have been continuously employed by the Company or its Affiliates
for one year or more from the Grant Date, you terminate employment on account of
Retirement or death, all time-based restrictions imposed under this Award will
lapse as of your Employment Termination Date, but this Award will continue to be
subject to the satisfaction of the performance criteria set forth in Annex A;
the number of Earned RSUs, if any, for each measurement period, as determined by
the Committee, will vest and become nonforfeitable on the Scheduled Vest Date
applicable to such

measurement period (subject to any applicable requirements described in the
definition of “Retirement” in the Plan).

(e)In the event of your death prior to the delivery of Shares issuable pursuant
to Earned RSUs under this Agreement, such Shares shall be delivered to the duly
appointed legal representative of your estate or to the proper legatees or
distributees thereof, upon presentation of documentation satisfactory to the
Committee.

7.Responsibility for Taxes

(a)You acknowledge that, regardless of any action taken by the Company or, if
different, your actual employer (the “Employer”), the ultimate liability for all
income tax (including federal, state and local taxes), social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you or deemed by the
Company or the Employer to be an appropriate charge to you even if legally
applicable to the Company or the Employer (“Tax-Related Items”) is and remains
your responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer.  You further acknowledge that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the Award, the vesting or settlement of the RSUs, the conversion of the
RSUs into Shares, the subsequent sale of any Shares acquired at vesting or the
receipt of any dividends; and (ii) do not commit to, and are under no obligation
to, structure the terms or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular result.  Further, if
you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company or the Employer (or former Employer, as applicable)
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b)Prior to any relevant taxable or tax withholding event, as applicable, you
agree to pay, or make adequate arrangements satisfactory to the Company or to
the Employer (in their sole discretion) to satisfy all Tax-Related Items.  In
this regard and, if permissible under local law, you authorize the Company
and/or the Employer, at their discretion, to satisfy any applicable obligations
with respect to all Tax-Related Items in one or a combination of the following:
(i) requiring you to pay an amount necessary to pay the Tax-Related Items
directly to the Company (or the Employer) in the form of cash, check or other
cash equivalent; (ii) withholding such

Three-Year Performance-Based RSU Award (2019) 2



--------------------------------------------------------------------------------



amount from wages or other cash compensation payable to you by the Company
and/or the Employer; (iii) withholding from proceeds of the sale of Shares
acquired upon settlement of the RSUs either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization or such other authorization, without further consent, as you may
be required to provide to the Company or Fidelity (or any other designated
broker)); or (iv) withholding in Shares to be issued upon settlement of the
RSUs.  If you are a Section 16 officer of the Company under the Exchange Act
(“Section 16 officer”) who is primarily providing services in the U.S.,
withholding obligations for Tax-Related Items shall be satisfied by the
mandatory withholding in Shares.  If you are a Section 16 officer who is
primarily providing services outside the U.S., any withholding in Shares to
satisfy applicable withholding obligations shall be determined by the Committee
prior to the applicable withholding event.

(c)Depending on the withholding method, the Company and /or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates in your
jurisdiction, including maximum applicable rates, in which case you may receive
a refund of any over-withheld amount in cash (without any entitlement to the
Shares) or, if not refunded, you may seek a refund from the local tax
authorities.  You agree that the amount withheld may exceed your actual
liability.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, you are deemed to have been issued the full number
of Shares subject to the vested RSUs, notwithstanding that a number of the
Shares are held back solely for the purpose of paying the Tax-Related Items.

(d)Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.

8.Nature of Grant  In accepting the RSUs, you acknowledge, understand and agree
that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the

Company at any time, consistent with the Plan’s terms;

(b) the Award is exceptional, discretionary, voluntary and occasional and does
not create any contractual or other right to receive future awards of RSUs, or
benefits in lieu of RSUs even if RSUs have been awarded in the past;

(c) all decisions with respect to future RSU or other awards, if any, will be at
the sole discretion of the Company;

(d) the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Affiliate of the Company and
shall not interfere with the ability of the Company, the Employer or any
Affiliate of the Company, as applicable to terminate your employment or service
relationship (if any);

(e) your participation in the Plan is voluntary;

(f) the Award, the Shares subject to the RSUs, and the income from and value of
same are not intended to replace any pension rights or compensation provided by
the Employer or required under applicable law;

(g) the Award and the Shares subject to the RSUs, and the income from and value
of same are not part of normal or expected compensation for purposes of
calculation of any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, holiday pay, bonuses, long-service awards, pension or
retirement benefits or similar mandatory payments;

(h) the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty;

(i) no claim or entitlement to compensation arises from forfeiture of RSUs
resulting from termination of your employment or other service relationship with
the Company or the Employer (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), or resulting from a breach or violation as described in Section 15 or
Section 16 below;

(j) unless otherwise provided in the Plan or by the Company in its discretion,
the RSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the RSUs or any such

Three-Year Performance-Based RSU Award (2019)3



--------------------------------------------------------------------------------



benefits transferred to, or assumed by, another company, nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Shares of the Company; and

(k) the following provisions apply only if you are providing services outside
the United States: (i) the Award and the Shares subject to the RSUs are not part
of normal or expected compensation or salary for any purpose; (ii) neither the
Company, the Employer nor any other Affiliate of the Company shall be liable for
any foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the RSUs or of any amounts due to you
pursuant to the settlement of the RSUs or the subsequent sale of any Shares
acquired upon settlement.

9.No Advice Regarding Grant  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares.  You should consult with your own personal tax, legal and financial
advisors regarding your participation in the Plan before taking any action
related to the Plan.

10.Data Privacy  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other RSU Award materials (“Data”) by and
among, as applicable, the Company, the Employer and any other Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

You understand that the Company and the Employer may hold certain personal data
about you, including, but not limited to, your name, home address, telephone
number, email address, date of birth, social insurance, passport or other
identification number (e.g. resident registration number), salary, nationality,
job title, any Shares or directorships held in the Company, details of all RSUs
or any other stock-based awards, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.  

You understand that Data may be transferred to Fidelity or such other stock plan
service provider as may be selected by the Company to assist the Company with
the implementation, administration and management of the Plan. You understand
that the recipients of the Data may be located in the United States or
elsewhere, and that the recipients’ country may have different data privacy laws
and

protections than your country.  You understand that if you reside outside the
United States, you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.  You authorize the Company, Fidelity and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that if
you reside outside the United States, you may, at any time, view Data, request
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing your local human resources
representative.  

Further, you understand that you are providing the consents herein on a purely
voluntary basis.  If you do not consent, or if you later seek to revoke your
consent, your employment status or service with the Employer will not be
affected.  The only consequence of refusing or withdrawing your consent is that
the Company would not be able to grant RSUs or any other equity awards to you or
administer or maintain such awards.  Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the
Plan.  For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

Finally, upon the request of the Company or the Employer, you agree to provide
an executed data privacy consent form (or any other agreements or consents) that
the Company and/or the Employer may deem necessary to obtain from you for the
purpose of administering your participation in the Plan in compliance with the
data privacy laws in your country, either now or in the future. You understand
and agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.

11.Change in Control  Under certain circumstances, if your employment with the
Company or its Affiliates terminates during the three year period following a
Change in Control of the

Three-Year Performance-Based RSU Award (2019)4



--------------------------------------------------------------------------------



Company, this Award may be deemed vested.  Please refer to the Plan for more
information.

12.Changes in Capitalization  If prior to the expiration of the Restriction
Period changes occur in the outstanding Common Stock by reason of stock
dividends, recapitalization, mergers, consolidations, stock splits, combinations
or exchanges of Shares and the like, the number and class of Shares subject to
this Award will be appropriately adjusted by the Committee, whose determination
will be conclusive.  If as a result of any adjustment under this paragraph you
should become entitled to a fractional Share of stock, you will have the right
only to the adjusted number of full Shares and no payment or other adjustment
will be made with respect to the fractional Share so disregarded.

13.Notice  Until you are advised otherwise by the Committee, all notices and
other correspondence with respect to this Award will be effective upon receipt
at the following address:  Zimmer Biomet Holdings, Inc., ATTN: Employee Stock
Services, 345 East Main Street, Post Office Box 708, Warsaw,
Indiana  46581-0708, U.S.A.

14.No Additional Rights  Except as explicitly provided in this Agreement, this
Agreement will not confer any rights upon you, including any right with respect
to continuation of employment by the Company or any of its Affiliates or any
right to future awards under the Plan.  In no event shall the value, at any
time, of this Agreement, the Shares covered by this Agreement or any other
benefit provided under this Agreement be included as compensation or earnings
for purposes of any other compensation, retirement, or benefit plan offered to
employees of the Company or its Affiliates unless otherwise specifically
provided for in such plan.

15.Breach of Restrictive Covenants As a condition of receiving this Award, you
have entered into a non-disclosure, non-solicitation and/or non-competition
agreement with the Company or its Affiliates.  The Company may, at its
discretion, require execution of a restated non-disclosure, non-solicitation
and/or non-competition agreement as a condition of receiving the Award.  Should
you decline to sign such a restated agreement as required by the Company and,
therefore, forego receiving the Award, your most recently signed non-disclosure,
non-solicitation and/or non-competition agreement shall remain in full force and
effect.  You understand and agree that if you violate any provision of any such
agreement that remains in effect at the time of the violation, the Committee may
require you to forfeit your right to any unvested portion of the Award and, to
the extent that any portion of the

Award has previously vested, the Committee may require you to return to the
Company the Shares covered by the Award or any cash proceeds you received upon
the sale of such Shares.

16.Violation of Policies  Notwithstanding any other provisions of this
Agreement, you understand and agree that if you engage in conduct (which may
include a failure to act) in connection with, or that results in, a violation of
any of the Company’s policies, procedures or standards, a violation of the
Company’s Code of Business Conduct and Ethics, or that is deemed detrimental to
the business or reputation of the Company, the Committee may, in its discretion,
require you to forfeit your right to any unvested portion of the Award and, to
the extent that any portion of the Award has previously vested, the Committee
may require you to return to the Company the Shares covered by the Award or any
cash proceeds you received upon the sale of such Shares.  The Committee may
exercise this discretion at any time that you are employed by the Company or any
Affiliate of the Company, and at any time during the 18-month period following
the termination of your employment with the Company or any Affiliate of the
Company for any reason, including, without limitation, on account of Retirement
or death.  

17.Consent to Electronic Delivery  The Company may, in its sole discretion,
deliver any documents related to current or future participation in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

18.Code Section 409A Compliance  To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Section 409A of the
U.S. Internal Revenue Code of 1986, as amended, and any related regulations or
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.  The RSUs granted in this Award
are intended to be short-term deferrals exempt from Section 409A, but in the
event that any portion of this Award constitutes deferred compensation within
the meaning of Section 409A, then the issuance of Shares covered by an RSU award
shall conform to the Section 409A standards, including, without limitation, the
requirement that no payment on account of separation from service will be made
to any specified employee (within the meaning of Section 409A) until six months
after the separation from service occurs, and the prohibition against
acceleration of payment, which means that the

Three-Year Performance-Based RSU Award (2019)5



--------------------------------------------------------------------------------



Committee does not have the authority to accelerate settlement of this Award in
the event that any portion of it constitutes deferred compensation within the
meaning of Section 409A.  Any provision of the Plan or this Agreement that would
cause this Award to fail to satisfy any applicable requirement of Section 409A
shall have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.

19.Construction and Interpretation  The Board of Directors of the Company (the
“Board”) and the Committee shall have full authority and discretion, subject
only to the express terms of the Plan, to decide all matters relating to the
administration and interpretation of the Plan and this Agreement and all such
Board and Committee determinations shall be final, conclusive, and binding upon
you and all interested parties.  The terms and conditions set forth in this
Agreement are subject in all respects to the terms and conditions of the Plan,
as amended from time to time, which shall be controlling.  This Agreement and
the Plan contain the entire understanding of the parties and this Agreement may
not be modified or amended except in writing duly signed by the parties.  You
acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other party to this
Agreement.  The various provisions of this Agreement are severable and in the
event any provision of this Agreement shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of this Agreement, and this Agreement shall be construed and enforced as if such
illegal or invalid provision had not been included.  This Agreement will be
binding upon and inure to the benefit of the successors, assigns, and heirs of
the respective parties.  

The validity and construction of this Agreement shall be governed by the laws of
the State of Indiana, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.  For purposes of litigating any
dispute arising under this Agreement, the parties hereby submit and consent to
the jurisdiction of the State of Indiana, agree that such litigation shall be
conducted in the courts of Kosciusko County Indiana, or the federal courts for
the United States for the Northern District of Indiana, where this grant is made
and/or to be performed.

You acknowledge that you are proficient in the English language, or have
consulted with an advisor

who is proficient in English, so as to enable you to understand the provisions
of this Agreement and the Plan.  If you have received this Agreement or any
other document related to the Plan translated into a language other than English
and if meaning of the translated version is different from the English version,
the English version will control.

20.Insider Trading/Market Abuse Laws  Depending on your country, Fidelity’s
country or the country in which Shares are listed, you may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States; your country or the country of the applicable stock
plan service provider, which may affect your ability to accept, acquire, sell,
attempt to sell or otherwise dispose of Shares, rights to Shares (e.g., RSUs) or
rights linked to the value of Shares during such times as you are considered to
have “inside information” regarding the Company (as defined by the laws or
regulations in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities.  Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable insider trading policy of
the Company.  You acknowledge that it is your responsibility to comply with any
applicable restrictions, and you should speak to your personal advisor on this
matter.

21.Foreign Asset/Account Reporting  Please be aware that your country may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
your country.  You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country.  You acknowledge
that it is your responsibility to be compliant with such regulations, and you
should speak to your personal advisor on this matter.

22.Compliance with Laws and Regulations  Notwithstanding any other provisions of
this Agreement, you understand that the Company will not be obligated to issue
any Shares pursuant to the vesting of the RSUs if the issuance of such Shares

Three-Year Performance-Based RSU Award (2019)6



--------------------------------------------------------------------------------



shall constitute a violation by you or the Company of any provision of law or
regulation of any governmental authority.  Any determination by the Company in
this regard shall be final, binding and conclusive.

23.Addendum  Your Award shall be subject to any special provisions set forth in
the Addendum to this Agreement for your country, if any.  If you relocate to one
of the countries included in the Addendum during the Restriction Period, the
special provisions for such country shall apply to you, to the extent the
Company determines that the application of such provisions is necessary or
advisable for legal or administrative reasons.  The Addendum, if any,
constitutes part of this Agreement.

24.Imposition of Other Requirements  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or

undertakings that may be necessary to accomplish the foregoing.

25.Recoupment  Any benefits you may receive hereunder shall be subject to
repayment or forfeiture as may be required to comply with (i) any applicable
listing standards of a national securities exchange adopted in accordance with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(regarding recovery of erroneously awarded compensation) and any implementing
rules and regulations of the U.S. Securities and Exchange Commission adopted
thereunder; (ii) similar rules under the laws of any other jurisdiction; and
(iii) any policies adopted by the Company to implement such requirements, all to
the extent determined by the Company in its discretion to be applicable to you.

26.Acceptance  If you do not agree with the terms of this Agreement and the
Plan, you must reject the Award no later than 60 days following the Grant Date;
non-rejection of the Award will constitute your acceptance of the Award on the
terms on which they are offered, as set forth in this Agreement and the Plan.

 

ZIMMER BIOMET HOLDINGS, INC.

By:  [gfhdwaqchk43000001.jpg]

     Chad F. Phipps

     Senior Vice President,

     General Counsel and Secretary

 

Three-Year Performance-Based RSU Award (2019)7



--------------------------------------------------------------------------------

ANNEX A

PERFORMANCE CRITERIA

 

Performance will be measured 50% on revenue growth and 50% on relative total
shareholder return (TSR), as described further below.  

 

•

Performance on each metric will be measured over a one-year (2019), two-year
(2019-2020) and three-year (2019-2021) period relative to 2018

 

•

There is a possible payout following each of the three measurement periods

 

•

The revenue and TSR component payouts will be determined independently and then
added together for the total payout for each of the three measurement periods,
subject to the cumulative maximum defined in the payout range below

 

•

As illustrated in the below table, RSUs not earned in an earlier measurement
period due to below-target performance may be earned in a later measurement
period as a result of improved performance.  Further, above-target performance
in the third measurement period will result in RSUs being earned above target on
the entire award; however, the cumulative payout over the three measurement
periods may not exceed 200% of the target award

 

Possible Payouts as a Cumulative Percentage of Target Award

Measurement Period

1

2

3

 

2019

2019-2020

2019-2021

Payout Range*

0% - 33%

0% - 67%

0% - 200%

Scheduled Vest Date

February 26, 2020

February 26, 2021

February 26, 2022

 

*Payout as a cumulative percentage of target number of RSUs subject to this
award; the grand total of the three payouts may not exceed 200% of the target
award

** Scheduled Vest Date is later of date indicated or the date the Committee
determines whether and the extent to which the performance criteria have been
satisfied and the number of RSUs earned with respect to that measurement period

 

Revenue Growth Component (50%)

•Constant currency, compound annual growth rate (CAGR)

 

Revenue CAGR Over 2018

Measurement Period

1

2

3

 

 

2019

2019-2020

2019-2021

Payout*

Stretch

%

%

%

200%

 

%

%

%

150%

Target

%

%

%

100%

Threshold

%

%

%

50%

Below Threshold

%

%

%

0%

 

*Period 1 Payout = (Payout percentage) x (1/2 of RSUs subject to this award) x
(1/3)
Period 2 Payout = Excess, if any, of [(Payout percentage) x (1/2 of RSUs subject
to this award) x (2/3)] over Period 1 Payout
Period 3 Payout = Excess, if any, of [(Payout percentage) x (1/2 of RSUs subject
to this award)] over [Period 1 Payout + Period 2 Payout]

 

Relative Total Shareholder Return (TSR) Component (50%)

•TSR measured against the S&P 500 Health Care Index constituents

•Payout under this component will be capped at target if Zimmer Biomet’s TSR is
negative

 

Relative TSR (%ile)

Measurement Period

1

2

3

 

 

2019

2019-2020

2019-2021

Payout*

Stretch

%

%

%

200%

 

%

%

%

150%

Target

%

%

%

100%

Threshold

%

%

%

50%

Below Threshold

%

%

%

0%

 

*Period 1 Payout = (Payout percentage) x (1/2 of RSUs subject to this award) x
(1/3)
Period 2 Payout = Excess, if any, of [(Payout percentage) x (1/2 of RSUs subject
to this award) x (2/3)] over Period 1 Payout
Period 3 Payout = Excess, if any, of [(Payout percentage) x (1/2 of RSUs subject
to this award)] over [Period 1 Payout + Period 2 Payout]

 

 

Three-Year Performance-Based RSU Award (2019) 8



--------------------------------------------------------------------------------

 

Addendum

ZIMMER BIOMET HOLDINGS, INC.

SPECIAL PROVISIONS FOR RESTRICTED STOCK UNITS IN CERTAIN COUNTRIES

 

 

This Addendum includes special country-specific terms that apply if you are
residing and/or working in one of the countries listed below.  This Addendum is
part of the Agreement.  Unless otherwise provided below, capitalized terms used
but not defined herein shall have the same meanings assigned to them in the Plan
and the Agreement.

This Addendum also includes information of which you should be aware with
respect to your participation in the Plan.  The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2019 and is provided for informational purposes.  Such
laws are often complex and change frequently and results may be different based
on the particular facts and circumstances.  As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time the RSUs vest or you
sell Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result.  Accordingly, you should seek appropriate professional advice
as to how the relevant laws in your country may apply to your situation.

Note that if you are a citizen or resident of a country other than the country
in which you are residing and/or working, or transfer employment after the RSUs
are granted to you, or are considered a resident of another country for local
law purposes, the information contained in this Addendum may not be applicable
to you, and the Company shall, in its discretion, determine to what extent the
terms and conditions or notifications contained herein shall be applicable to
you.  If you transfer residency and/or employment to another country or are
considered a resident of another country listed in the Addendum after the RSUs
are granted to you, the terms and/or information contained for that new country
(rather than the original grant country) may be applicable to you.

European Union (“EU”) / European Economic Area (“EEA”)

Data Privacy Notice.  This section replaces Section 10 of the Agreement for
participants in the EU and/or EEA:

Data Collection and Usage. Pursuant to applicable data protection laws, you are
hereby notified that the Company collects, processes, uses, and transfers
certain personally-identifiable information about you for the exclusive
legitimate purposes of implementing, administering and managing the Plan and
generally administering equity awards; specifically, your name, home address,
email address, telephone number, date of birth, social insurance, passport or
other identification number, salary, citizenship, job title, any Shares or
directorships held in the Company, and details of all RSUs or any other
entitlement to Shares granted, canceled, exercised, vested, unvested or
outstanding in your favor, which the Company receives from you or the Employer
(“Data”). In order to facilitate your participation in the Plan, the Company
will collect, process, use and transfer your Data for purposes of allocating
Shares and implementing, administering and managing the Plan.  The Company
collects, processes, uses and transfers your personal data pursuant to the
Company’s legitimate business interests of managing the Plan and generally
administering employee compensation and related benefits.  Your refusal to
provide Data may affect your ability to participate in the Plan.  As such, by
participating in the Plan, you voluntarily acknowledge the collection, use,
processing and transfer of your Data as described herein.

Stock Plan Administration Service Providers.  The Company transfers Data to
Fidelity, an independent service provider based in the United States, which
assists the Company with the implementation, administration and management of
the Plan.  In the future, the Company may select a different service provider
and share Data with that service provider, which will serve in a similar
manner.  The Company’s service provider will open an account for you to receive
and trade Shares acquired under the Plan.  The processing of Data will take
place through electronic means.  Data will only be accessible by those
individuals requiring access to it for purposes of implementation,
administration and operation of the Plan.

International Data Transfers. The Company and its service providers are based,
in relevant part, in the United States, which means that it will be necessary
for Data to be transferred to, and processed in, the United States.  By
enrolling

Three-Year Performance-Based RSU Award (2019) 9



--------------------------------------------------------------------------------

 

in the Plan, you understand that the service providers will receive, possess,
use, retain and transfer Data for the purposes of implementing, administering
and managing your participation in the Plan.  When transferring Data to these
service providers, the Company provides appropriate safeguards for protecting
Data, including reliance on standard contractual clauses.  You may request a
copy of, or information about, the safeguards used to protect Data by contacting
kathryn.diller@zimmerbiomet.com.

Data Retention. The Company will use Data only as long as is necessary to
implement, administer and manage your participation in the Plan or as required
to comply with legal or regulatory obligations, including under tax and
securities laws.  When the Company no longer needs the Data, the Company will
remove it from its systems.  If the Company keeps the Data longer, it would be
to satisfy legal or regulatory obligations and the Company’s legal basis would
be for compliance with relevant laws or regulations.

Data Subject Rights.  To the extent provided by law, you have the right to
request (i) access to or copies of Data the Company processes, (ii)
rectification of Data, (iii) erasure of Data, (iv) restrictions on processing of
Data, (v) portability of Data and/or to lodge complaints with competent
authorities in your country, and/or (vi) request a list with the names and
addresses of any potential recipients of the Data.  You understand that the only
consequence of refusing to provide Data is that Company may not be able to allow
you to participate in the Plan, or grant other equity awards or administer or
maintain such awards.  For more information on the consequences of the refusal
to provide Data, you may contact kathryn.diller@zimmerbiomet.com.

All Countries

Labor Laws.  This provision supplements Section 6(d) of the Agreement.

Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in your jurisdiction
that likely would result in the favorable treatment that applies to the RSUs as
a result of you retiring or reaching a certain age being deemed unlawful and/or
discriminatory, the favorable treatment shall not apply and you shall be treated
as set forth in the remaining provisions of Section 6(d) of the Agreement.

Argentina

Labor Law Acknowledgement and Policy Statement.  This provision supplements
Section 8 of the Agreement.

In accepting the RSUs, you acknowledge and agree that the grant of RSUs is made
by the Company (not the Employer) in its sole discretion and that the value of
the RSUs or any Shares acquired under the Plan shall not constitute salary or
wages for any purpose under Argentine labor law, including, but not limited to,
the calculation of (i) any labor benefits including, but not limited to,
vacation pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.

If, notwithstanding the foregoing, any benefits under the Plan are considered
for any purpose under Argentine labor law, you acknowledge and agree that such
benefits shall not accrue more frequently than on each vesting date.

Securities Law Information.  Neither the RSUs nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina and, as a result,
have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacionale de Valores).  The offer is private and not
subject to the supervision of any Argentine governmental authority.  Neither
this nor any other document relating to the Plan or the Shares underlying the
RSUs may be utilized in connection with any general offering to the public in
Argentina.  Argentine residents who acquire RSUs under the Plan do so according
to the terms of a private offering made from outside Argentina.

 

 

3-Year Performance-Based RSU Award (2019)

10

--------------------------------------------------------------------------------

 

Australia

Securities Law Information.  The RSU grant is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order 14/1000.  Additional details are set forth in the Offer Document for the
Offer of Restricted Stock Units and Stock Options to Australian Resident
Employees, the Plan and the Agreement.  By accepting the RSUs, you acknowledge
and confirm that you have received these documents.  

Tax Information.  The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in
that Act).  

Austria

There are no country-specific provisions.

Belgium

There are no country-specific provisions.

Brazil

Compliance with Law.  In accepting the RSUs, you agree that you will comply with
applicable Brazilian laws when the RSUs vest and you sell Shares.  You also
agree to report and pay any and all taxes associated with the vesting of the
RSUs, the receipt of any dividends and the sale of Shares acquired under the
Plan.

Labor Law Acknowledgement and Policy Statement.  This provision supplements
Section 8 of the Agreement.

In accepting the RSUs, you agree that (i) you are making an investment decision
by accepting the RSUs and (ii) the value of the underlying Shares is not fixed
an may increase or decrease in value over the vesting period without
compensation to you.

Canada

Settlement of RSUs.  RSUs will be settled in Shares only, not cash.

Labor Law Information.  This provision replaces Section 6(a) of the Agreement.

For all purposes of this Agreement, and except as expressly required by
applicable legislation, the term “Employment Termination Date” shall mean the
earliest of:  (1) the date upon which your employment with the Employer is
terminated; (2) the date you are no longer employed by or providing services to
the Company or its Affiliates; or (3) at the discretion of the Committee, the
date you receive written notice of termination of employment from the Employer,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law).  In the event that the date you are no longer actively
providing services cannot be reasonably determined under the terms of the
Agreement or the Plan, the Committee shall have the exclusive discretion to
determine when you are no longer employed for purposes of the RSUs (including
whether you still may be considered to be providing services while on a leave of
absence).  

Securities Law Information.  You acknowledge and agree that you will only sell
Shares acquired through participation in the Plan outside of Canada through the
facilities of a stock exchange on which the Shares are listed.  Currently, the
Shares are listed on the New York Stock Exchange.

 

3-Year Performance-Based RSU Award (2019)

11

--------------------------------------------------------------------------------

 

The following provisions apply if you are a resident in Quebec:

Language Acknowledgment.

The parties acknowledge that it is their express wish that this Agreement,
including this Addendum, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be provided to them in English.

Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.‬

Data Privacy Consent.  This provision supplements Section 10 of the Agreement:  

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan.  You further
authorize the Company, any Affiliates, the administrator of the Plan and
Fidelity to disclose and discuss the Plan with their advisors.  You further
authorize the Company or any Affiliates to record such information and to keep
such information in your file.

Chile

Securities Law Information.  The offer of RSUs constitutes a private offering of
securities in Chile effective as of the Grant Date. This offer of RSUs is made
subject to general ruling N° 336 of the Chilean Commission for the Financial
Market (“CMF”). The offer refers to securities not registered at the securities
registry or at the foreign securities registry of the CMF, and, therefore, such
securities are not subject to oversight of the CMF. Given that the RSUs are not
registered in Chile, the Company is not required to provide public information
about the RSUs or the Shares in Chile. Unless the RSUs and/or the Shares are
registered with the CMF, a public offering of such securities cannot be made in
Chile.

Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye una oferta
privada de valores en Chile y se inicia en la Fecha de la Concesión. Esta oferta
de RSU se acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG
336”) de la Comisión para el Mercado Financiero (“CMF”). Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la CMF, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse los RSU de valores no registrados en Chile,
no existe obligación por parte de la Compañía de entregar en Chile información
pública respecto de los RSU or sus Acciones. Estos valores no podrán ser objeto
de oferta pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.

China

The following provisions apply if you are subject to exchange control
regulations in China, as determined by the Company in its sole discretion.

Settlement of RSUs and Sale of Shares.  Due to local regulatory requirements,
you acknowledge, understand and agree that the Company reserves the right to
require the sale of any Shares to be issued to you upon vesting and settlement
of the RSUs.  Any such sale may occur (i) immediately upon vesting and
settlement of the RSUs, (ii) within six months following your termination of
employment with the Company or any Affiliate of the Company or (iii) within any
such other time frame as may be required by local regulatory requirements.  You
further agree that the Company is authorized to instruct its designated broker
to assist with the mandatory sale of such Shares (on your behalf pursuant to
this authorization and without further consent) and you expressly authorize the
Company’s designated broker to complete the sale of such Shares.  You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price.  Upon the sale of
the Shares, the Company agrees to pay you the cash proceeds from the sale of the
Shares, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items.  You acknowledge that you are not aware of any
material

 

3-Year Performance-Based RSU Award (2019)

12

--------------------------------------------------------------------------------

 

nonpublic information with respect to the Company or any securities of the
Company as of the date of this Agreement.

Exchange Control Information.  You understand and agree that, to comply with
exchange control requirements, you will be required to immediately repatriate to
China the cash proceeds from the sale of the Shares issued upon the vesting of
the RSUs or any cash dividends paid on such Shares.  You further understand
that, under local law, such repatriation of funds will  be effectuated through a
special exchange control account established by the Company or one of its
Affiliates, and you hereby consent and agree that the proceeds from the sale of
Shares acquired under the Plan or cash dividends may be transferred to such
special account prior to being delivered to you.

The Company may deliver the proceeds to you in US dollars or local currency at
the Company’s discretion.  If the proceeds are paid in US dollars, you
understand that you may be required to set up a US dollar bank account in China
so that the proceeds may be deposited into this account.  If the proceeds are
converted to local currency, there may be delays in delivering the proceeds to
you and, due to fluctuations in the Share trading price and/or the US dollar/PRC
exchange rate between the vesting/sale date and (if later) when the proceeds can
be converted into local currency, the proceeds that you receive may be more or
less than the market value of the Shares on the vesting/sale date.  You agree to
bear the risk of any currency fluctuation between the date the RSUs vest, the
receipt of funds and the date of conversion of any funds into local currency.

You further agree to comply with any other requirements that may be imposed by
the Company in the future to facilitate compliance with exchange control
requirements in China.

Costa Rica

There are no country-specific provisions.

Czech Republic

Exchange Control Information. The Czech National Bank may require you to fulfill
certain notification duties in relation to the opening and maintenance of a
foreign account.

 

Because exchange control regulations change frequently and without notice, you
should consult your personal legal advisor regarding your participation in the
Plan to ensure compliance with current regulations.  It is your responsibility
to comply with Czech exchange control laws, and neither the Company nor the
Employer will be liable for any resulting fines or penalties.

Denmark

Stock Option Act. You acknowledge that you have received an Employer Statement
in Danish.

Finland

There are no country-specific provisions.

France

Language Acknowledgement

By accepting the Agreement providing for the terms and conditions of your grant,
you confirm having read and understood the documents relating to this grant (the
Plan and the Agreement) which were provided in English.  You accept the terms of
those documents accordingly.

En acceptant le Contrat d’Attribution décrivant les termes et conditions de
votre attribution, vous confirmez ainsi avoir lu et compris les documents
relatifs á cette attribution (le Plan et le Contrat d’Attribution) qui ont été
communiqués en langue anglaise.  Vous acceptez les termes en connaissance de
cause.

 

3-Year Performance-Based RSU Award (2019)

13

--------------------------------------------------------------------------------

 

Exchange Control Information.  If you transfer more than €10,000 in Shares or
cash into or out of France without the use of a financial intermediary, you must
declare the transfer to the French tax and customs authorities.

Germany

Exchange Control Information.  For statistical purposes, the German Federal Bank
requires that you file electronic reports of any cross-border transactions in
excess of €12,500.  If you make or receive a payment in excess of this amount,
you are responsible for complying with applicable reporting requirements.  The
electronic “General Statistics Reporting Portal” (Allgemeines Meldeportal
Statistik) can be accessed on the Germany Federal Bank’s website:
www.bundesbank.de.

Greece

There are no country-specific provisions.

Hong Kong

Settlement of RSUs.  RSUs will be settled in Shares only, not cash.

Securities Law Information.  Warning:  The RSUs and any Shares issued at vesting
do not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company or its Affiliates.  The Agreement,
including this Addendum, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong, nor have the documents been reviewed by any regulatory
authority in Hong Kong.  The RSUs are  intended only for the personal use of
each eligible employee of the Employer, the Company or any Affiliate and may not
be distributed to any other person.  If you are in any doubt about any of the
contents of the Agreement, including this Addendum, or the Plan, or any other
incidental communication materials, you should obtain independent professional
advice.  

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

Sale of Shares.  In the event the RSUs vest and you are issued Shares within six
months of the Grant Date, you agree that you will not sell or otherwise dispose
of such Shares prior to the six-month anniversary of the Grant Date.

Iceland

There are no country-specific provisions.

India

Exchange Control Information.  You must repatriate all proceeds received from
your participation in the Plan to India within the period of time prescribed
under applicable Indian exchange control laws, as may be amended from time to
time.  You will receive a foreign inward remittance certificate (“FIRC”) from
the bank where you deposit the proceeds.  You should maintain the FIRC as
evidence of the repatriation of funds in the event that the Reserve Bank of
India or the Employer requests proof of repatriation.

 

It is your responsibility to comply with exchange control laws in India, and
neither the Company nor the Employer will be liable for any fines or penalties
resulting from failure to comply with applicable laws.

Ireland

There are no country-specific provisions.

 

3-Year Performance-Based RSU Award (2019)

14

--------------------------------------------------------------------------------

 

Israel

Settlement of RSUs and Sale of Shares.  Due to local regulatory requirements,
you agree to the immediate sale of any Shares to be issued to you upon vesting
and settlement of the RSUs.  You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such Shares
(on your behalf pursuant to this authorization) and you expressly authorize the
Company’s designated broker to complete the sale of such Shares.  You
acknowledge that the Company’s designated broker is under no obligation to
arrange for the sale of the Shares at any particular price.  Upon the sale of
the Shares, the Company agrees to pay you the cash proceeds from the sale of the
Shares, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items.  You acknowledge that you are not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of this Agreement.

Italy

Plan Document Acknowledgment.  By accepting the RSUs, you acknowledge that you
have received a copy of the Plan, reviewed the Plan, the Agreement and this
Addendum in their entirety and fully understand and accept all provisions of the
Plan, the Agreement and this Addendum.

In addition, you further acknowledge that you have read and specifically and
expressly approve without limitation the following clauses in the
Agreement:  Section 7 (Responsibility for Taxes); Section 8 (Nature of Grant);
Section 9 (No Advice Regarding Grant); Section 10 (Data Privacy, as replaced by
the provision applicable to participants in the European Union (“EU”)/European
Economic Area (“EEA”)); Section 14 (No Additional Rights); Section 16 (Violation
of Policies); Section 17 (Consent to Electronic Delivery); Section 19
(Construction and Interpretation); Section 20 (Insider Trading/Market Abuse
Laws) Section 21 (Foreign Asset/Account Reporting); Section 22 (Compliance with
Laws and Regulations); Section 23 (Addendum); Section 24 (Imposition of Other
Requirements) and Section 26 (Acceptance).

Japan

There are no country-specific provisions.

Korea

There are no country-specific provisions.

Lebanon

Compliance with Law.  By accepting your RSUs and participating in the Plan, you
agree that you will comply with applicable Lebanese laws and that you will
report and pay any and all tax associated with the vesting of your RSUs, the
sale of any Shares and the receipt of any dividends.

Malaysia

Director Notification Obligation.  If you are a director of the Company’s
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act.  Among these requirements is an obligation to
notify the Malaysian Affiliate in writing when you receive or dispose of an
interest (e.g., RSUs or Shares) in the Company or any related company.  Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

Mexico

Acknowledgement of the Agreement.  By accepting the RSUs, you acknowledge that
you have received a copy of the Plan and the Agreement, including this Addendum,
which you have reviewed.  You further acknowledge that you accept all the
provisions of the Plan and the Agreement, including this Addendum.  You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in the “Nature of Grant” section of the Agreement,
which clearly provide as follows:

 

3-Year Performance-Based RSU Award (2019)

15

--------------------------------------------------------------------------------

 

(1)

Your participation in the Plan does not constitute an acquired right;

(2)

The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)

Your participation in the Plan is voluntary; and

(4)

The Company and its Affiliates are not responsible for any decrease in the value
of any Shares acquired at vesting of the RSUs.

Labor Law Acknowledgement and Policy Statement.  By accepting the RSUs, you
acknowledge that Zimmer Biomet Holdings, Inc., with registered offices at 345
East Main Street, Warsaw, Indiana, 46580, United States of America, is solely
responsible for the administration of the Plan.  You further acknowledge that
your participation in the Plan, the grant of RSUs and any acquisition of Shares
under the Plan do not constitute an employment relationship between you and
Zimmer Biomet Holdings, Inc. because you are participating in the Plan on a
wholly commercial basis and your sole employer is a Mexican legal entity
(“Zimmer-Mexico”).  Based on the foregoing, you expressly acknowledge that the
Plan and the benefits that you may derive from participation in the Plan do not
establish any rights between you and the Employer, Zimmer-Mexico, and do not
form part of the employment conditions and/or benefits provided by
Zimmer-Mexico, and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of your
employment.

You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of Zimmer Biomet Holdings, Inc.,
therefore, Zimmer Biomet Holdings, Inc. reserves the absolute right to amend
and/or discontinue your participation in the Plan at any time, without any
liability to you.

Finally, you hereby declare that you do not reserve to you any action or right
to bring any claim against Zimmer Biomet Holdings, Inc. for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and that you therefore grant a full and broad release to Zimmer Biomet
Holdings, Inc., its Affiliates, branches, representation offices, shareholders,
officers, agents and legal representatives, with respect to any claim that may
arise.

Spanish Translation

Reconocimiento del Contrato.  Al aceptar las RSUs, usted reconoce que ha
recibido una copia del Plan y del Contrato con inclusión de este Apéndice, que
le ha examinado. Usted reconoce, además, que usted acepta todas las
disposiciones del Plan y del Contrato.  Usted también reconoce que ha leído y,
concretamente, y aprobar de forma expresa los términos y condiciones
establecidos en la “Naturaleza del Otorgamiento” que claramente dispone lo
siguiente:

(1)

Su participación en el Plan no constituye un derecho adquirido;  

(2)

El Plan y su participación en el Plan se ofrecen por Zimmer Biomet Holdings,
Inc. en su totalidad sobre una base discrecional;

(3)

Su participación en el Plan es voluntaria; y

(4)

Zimmer Biomet Holdings, Inc. y sus afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas en la adquisición de RSUs.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política.
  Al aceptar la RSUs, usted reconoce que Zimmer Biomet Holdings, Inc., con
oficinas registradas en 345 East Main Street, Warsaw, Indiana, 46580, Estados
Unidos de América, es el único responsable de la administración del
Plan.  Además, usted acepta que su participación en el Plan, la concesión de
RSUs y cualquier adquisición de acciones en el marco del Plan no constituyen una
relación laboral entre usted y Zimmer Biomet Holdings, Inc. porque usted está
participando en el Plan en su totalidad sobre una base comercial y su único
empleador es una sociedad mercantil Mexicana (“Zimmer-Mexico”).  Derivado de lo
anterior, usted expresamente reconoce que el Plan y los beneficios que pueden
derivarse de la participación en el Plan no establece ningún derecho entre usted
y su Empleador, Zimmer-Mexico, y

 

3-Year Performance-Based RSU Award (2019)

16

--------------------------------------------------------------------------------

 

que no forman parte de las condiciones de empleo y / o prestaciones previstas
por Zimmer-Mexico, y cualquier modificación del Plan o la terminación de su
contrato no constituirá un cambio o deterioro de los términos y condiciones de
su empleo.

Además, usted entiende que su participación en el Plan es causada por una
decisión discrecional y unilateral de Zimmer Biomet Holdings, Inc., por lo que
Zimmer Biomet Holdings, Inc. se reserva el derecho absoluto a modificar y/o
suspender su participación en el Plan en cualquier momento, sin responsabilidad
alguna para con usted.

Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Zimmer Biomet Holdings, Inc., por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia usted otorga un amplio y total
finiquito a Zimmer Biomet Holdings, Inc., sus afiliadas, sucursales, oficinas de
representación, sus accionistas, directores, agentes y representantes legales
con respecto a cualquier demanda que pudiera surgir

Netherlands

There are no country-specific provisions.

New Zealand

Securities Law Information.

Warning

 

This is an offer of RSUs over Shares.  Shares give you a stake in the ownership
of the Company.  You may receive a return if dividends are paid.  Shares are
quoted on the New York Stock Exchange (“NYSE”).  This means you may be able to
sell them on the NYSE if there are interested buyers.  You may get less than you
invested.  The price will depend on the demand for the Shares.

 

If the Company runs into financial difficulties and is wound up, you will be
paid only after all creditors have been paid.  You may lose some or all your
investment.

 

New Zealand law normally requires people who offer financial products to give
information to investors before they invest.  This information is designed to
help investors to make an informed decision.  The usual rules do not apply to
this offer because it is made under an employee share scheme.  As a result, you
may not be given all the information usually required.  You will also have fewer
other legal protections for this investment.

 

In compliance with applicable New Zealand securities laws, you are entitled to
receive, in electronic or other form and free of cost, copies of the Company’s
latest annual report, relevant financial statements and the auditor’s report on
said financial statements (if any).

 

You should ask questions, read all documents carefully, and seek independent
financial advice before committing yourself.

Norway

There are no country-specific provisions.

Poland

There are no country-specific provisions.

 

3-Year Performance-Based RSU Award (2019)

17

--------------------------------------------------------------------------------

 

Portugal

Language Consent.  You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.

Conhecimento da Lingua.  Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no acordo.

Puerto Rico

There are no country-specific provisions.

Romania

There are no country-specific provisions.

Russia

Securities Law Information.  The Employer is not in any way involved in the
offer of RSUs or administration of the Plan.  These materials do not constitute
advertising or an offering of securities in Russia nor do they constitute
placement of the Shares in Russia.  The issuance of Shares pursuant to the RSUs
described herein has not and will not be registered in Russia and hence, the
Shares described herein may not be admitted or used for offering, placement or
public circulation in Russia.

Data Privacy Notice.  This section replaces Section 10 of the Agreement.

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement by and among, as applicable, the Employer, the Company and its
Affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

You understand that the Company, any Affiliate and/or the Employer may hold
certain personal data about you, including, but not limited to, your name, home
address and telephone number, email address, date of birth, social insurance,
passport or other identification number, salary, nationality, job title, any
Shares of stock or directorships held in the Company, details of all RSUs or any
other entitlement to Shares awarded, canceled, vested, unvested or outstanding
in your favor (“Data”), for the purpose of implementing, administering and
managing the Plan.

You understand that Data may be transferred to Fidelity or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting in the implementation, administration and management of the Plan, that
the recipients of the Data may be located in your country, or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than your country.  You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting the US human resources representative or stock plan
services.  You authorize the Company, Fidelity and other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker,
escrow agent or other third party with whom the Shares received upon vesting of
the RSUs may be deposited.  You understand that Data will be held only as long
as is necessary to implement, administer and manage your participation in the
Plan.

You understand that you may, at any time, view Data, request information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case and without cost, by
contacting in writing the US human resources representative.  You understand
that refusal or withdrawal, rescission or termination of consent may affect your
ability to participate in the Plan.  For more information on the

 

3-Year Performance-Based RSU Award (2019)

18

--------------------------------------------------------------------------------

 

consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact the US human resources representative or stock plan
services.

US Transaction.  Any Shares issued pursuant to the RSUs shall be delivered to
you through a brokerage account in the US  You may hold Shares in your brokerage
account in the US; however, in no event will Shares issued to you and/or Share
certificates or other instruments be delivered to you in Russia.  You are not
permitted to make any public advertising or announcements regarding the RSUs or
Shares in Russia, or promote these Shares to other Russian legal entities or
individuals, and you are not permitted to sell or otherwise dispose of Shares
directly to other Russian legal entities or individuals. You are permitted to
sell Shares only on the New York Stock Exchange and only through a US broker.

Settlement of RSUs and Sale of Shares.  Due to local regulatory requirements,
the Company reserves the right to require the immediate sale of any Shares to be
issued to you upon vesting of the RSUs.  You agree that the Company is
authorized to instruct its designated broker to assist with any such mandatory
sale of the Shares (on your behalf pursuant to this authorization) and you
expressly authorize the Company’s designated broker to complete the sale of such
Shares, if so instructed by the Company.  In such case, you acknowledge that the
Company’s designated broker is under no obligation to arrange for the sale of
the Shares at any particular price.  Upon the sale of the Shares, the Company
agrees to pay you the cash proceeds from the sale of the Shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items.  You may hold the cash proceeds in the brokerage account in
the US for an indefinite period of time (e.g., for subsequent
reinvestment).  You acknowledge that you are not aware of any material nonpublic
information with respect to the Company or any securities of the Company as of
the date of this Agreement.

Anti-Corruption Notification.  Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., Shares of foreign companies such as the
Company).  Accordingly, please inform the Company if you are covered by these
laws because you should not hold Shares acquired under the Plan.

Saudi Arabia

Securities Law Information.  The Agreement and related Plan documents may not be
distributed in the Kingdom of Saudi Arabia except to such persons as are
permitted under the Rules on the Offers of Securities and Continuing Obligations
issued by the Capital Market Authority (“CMA”).  The CMA does not make any
representation as to the accuracy or completeness of the Agreement, and
expressly disclaims any liability whatsoever for any loss arising from, or
incurred in reliance upon, any part of the Agreement.  You should conduct your
own due diligence on the accuracy of the information relating to the Shares.  If
you do not understand the contents of the Agreement, you should consult an
authorized financial adviser.

Singapore

Sale of Common Stock.  You hereby agree that any Shares received at settlement
will not be offered for sale in Singapore prior to the six (6) month anniversary
of the Grant Date, unless such sale or offer is made pursuant to the exemption
under Part XIII Division I Subdivision (4) (other than section 280) of the
Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”) or pursuant to, and in
accordance with the conditions of, any other applicable provision(s) of the SFA.

Securities Law Information.  The Award is being made in reliance of section
273(1)(f) of the SFA and is not made to you with a view to the RSUs being
subsequently offered for sale to any other party.  The Plan has not been, and
will not be, lodged or registered as a prospectus with the Monetary Authority of
Singapore.

Chief Executive Officer and Director Notification Obligation.  If you are the
Chief Executive Officer (“CEO”) or a director (including an alternative,
substitute or shadow director) of the Company’s Singapore Affiliate, you are
subject to certain notification requirements under the Singapore Companies
Act.  Among these requirements is an obligation to notify the Company’s
Singapore Affiliate in writing within two (2) business days of any of the
following events:  (1) receiving an interest (e.g., RSUs or Shares) in the
Company or any Affiliate; (2) any change in a previously-disclosed interest
(e.g., the sale of Shares); or (3) becoming the CEO or a director.

 

3-Year Performance-Based RSU Award (2019)

19

--------------------------------------------------------------------------------

 

Slovakia

There are no country-specific provisions.

South Africa

Securities Law Information.  In compliance with South African securities law,
you acknowledge that you have been notified that the documents listed below are
available for your review at the addresses listed below:

 

(a)

Zimmer Biomet Holdings, Inc.’s most recent annual financial statements:
http://investor.zimmerbiomet.com/financial-information/annual-reports; and

 

(b)

Zimmer Biomet Holdings, Inc.’s most recent Plan prospectus, which is viewable
at: https://thecircle.zimmerbiomet.com/espp/Pages/eis.aspx.

You acknowledge that you may have a copy of the above documents sent to you,
without fee, on written request to Zimmer Biomet Holdings, Inc., ATTN: Kathryn
Diller, Corporate Securities Senior Administrator, 345 East Main Street, Post
Office Box 708, Warsaw, Indiana  46581-0708, U.S.A. or
kathryn.diller@zimmerbiomet.com.

Withholding Taxes.  By accepting the RSUs, you agree to notify the Employer of
the amount of any gain realized upon vesting of the RSUs.  If you fail to advise
the Employer of the gain realized upon vesting of the RSUs, you may be liable
for a fine, upon conviction.  You will be responsible for paying any difference
between the actual tax liability and the amount withheld by the Employer.  If
you do not inform the Employer of the sale, transfer or other disposition of the
Shares and if the Company (or the Employer or former employer, as applicable) is
required to pay any taxes on your behalf due to your failure to inform it of any
disposition of Shares, the Company (or the Employer or former employer, as
applicable) may recover any such amounts from you.

Spain

Nature of Grant.  This provision supplements Section 8 of the Agreement:

By accepting the RSU, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.

You understand and agree that, as a condition of the grant of the RSU, except as
provided for in Section 6 of the Agreement, your termination of employment for
any reason (including for the reasons listed below) will automatically result in
the forfeiture of any RSU that has not vested on your Employment Termination
Date.

In particular, you understand and agree that the RSU will be forfeited in
accordance with Section 6 of the Agreement without entitlement to the underlying
Shares or to any amount as indemnification in the event of a termination of your
employment prior to vesting by reason of, including, but not limited to:
resignation, disciplinary dismissal adjudged to be with cause, disciplinary
dismissal adjudged or recognized to be without good cause (i.e., subject to a
“despido improcedente”), individual or collective layoff on objective grounds,
whether adjudged to be with cause or adjudged or recognized to be without good
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.

Furthermore, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or an Affiliate.  The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any Affiliate on an
ongoing basis, other than as expressly set forth in the
Agreement.  Consequently, you understand that the RSUs are granted on the
assumption and condition that the RSUs and the Shares underlying the RSUs shall
not become a part of any employment or service contract (either with the
Company, the Employer or any Affiliate) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever.  In addition, you understand that the RSUs would not be
granted to you but for the assumptions and conditions referred to above; thus,
you acknowledge

 

3-Year Performance-Based RSU Award (2019)

20

--------------------------------------------------------------------------------

 

and freely accept that, should any or all of the assumptions be mistaken or
should any of the conditions not be met for any reason, then any award of RSUs
shall be null and void.

Securities Law Information.  In connection with this grant of RSUs, no “offer of
securities to the public,” as defined under Spanish law, has taken place or will
take place in the Spanish territory.  The Agreement (including this Addendum)
has not been nor will it be registered with the Comisión Nacional del Mercado de
Valores, and does not constitute a public offering prospectus.

Sweden

There are no country-specific provisions.

Switzerland

Securities Law Information.  The grant is not intended to be publicly offered in
or from Switzerland.  Neither this document nor any other materials relating to
the grant (i) constitutes a prospectus as such term is understood pursuant to
article 652a of the Swiss Code of Obligations, (ii) may be publicly distributed
nor otherwise made publicly available in Switzerland or (iii) has been or will
be filed with, approved or supervised by any Swiss regulatory authority,
including the Swiss Financial Market Supervisory Authority.

Taiwan

Securities Law Information. The RSUs and the Shares to be issued pursuant to the
Plan are available only to employees of the Company and its Affiliates.  The
grant of the RSUs does not constitute a public offer of securities.

Thailand

Exchange Control Information.  As an individual resident in Thailand, you must
repatriate any cash proceeds if the amount of the funds realized is US$50,000 or
more in a single transaction.  The repatriated proceeds must either be converted
into Thai Baht  or deposited into a foreign currency deposit account opened with
any commercial bank in Thailand within 360 days of repatriation.  Any such
commercial bank must be duly authorized by the Bank of Thailand to engage in the
purchase, exchange and withdrawal of foreign currency.  Further, you must
complete and submit and report the inward remittance of any proceeds into
Thailand using a Foreign Exchange Transaction.  

 

If you do not comply with the above obligations, you may be subject to penalties
assessed by the Bank of Thailand.  Because exchange control regulations change
frequently and without notice, you should consult your legal advisor to ensure
compliance with current regulations.  It is your responsibility to comply with
exchange control laws in Thailand, and neither the Company nor the Employer will
be liable for any fines or penalties resulting from failure to comply with
applicable laws.

Turkey

Securities Law Information.  The RSUs are made available only to employees of
the Company and its Affiliates, and the offer of participation in the Plan is a
private offering.  The grant of the RSUs and any issuance of Shares at vesting
takes place outside Turkey.

Exchange Control Information.  In certain circumstances, Turkish residents are
permitted to sell Shares traded on a non-Turkish stock exchange only through a
financial intermediary licensed in Turkey.  Therefore, you may be required to
appoint a Turkish broker to assist with the sale of any Shares acquired under
the Plan.  You should consult your personal legal advisor before exercising or
selling any Shares acquired under the Plan to confirm the applicability of this
requirement.

 

3-Year Performance-Based RSU Award (2019)

21

--------------------------------------------------------------------------------

 

United Arab Emirates

Securities Law Information.  The Agreement, including this Addendum, and any
other documents related to the Plan are intended for distribution only to
eligible employees of the Company and any Affiliate and relate to the grant of
RSUs in the United Arab Emirates.

The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan.  Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the documents related to the Plan or taken steps to verify the
information set out therein, and have no responsibility for them.

The securities to which the grant under the Plan relates may be illiquid and/or
subject to restrictions on their resale.  Prospective purchasers of the
securities offered should conduct their own due diligence on the securities.

Employees who do not understand the contents of the Agreement, including this
Addendum, or any other documents related to the Plan, should consult an
authorized financial advisor.

United Kingdom

Responsibility for Taxes.  This provision supplements Section 7 of the
Agreement:  

Without limitation to this Section 7, you hereby agree that you are liable for
all Tax-Related Items and hereby covenant to pay all such Tax-Related Items, as
and when requested by the Company or the Employer or by Her Majesty’s Revenue &
Customs (“HMRC”) (or any other tax authority or any other relevant authority). 
You also hereby agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay on your behalf to HMRC (or any other tax authority or
any other relevant authority).

Notwithstanding the foregoing, if you are an executive officer or director
(within the meaning of Section 13(k) of the Exchange Act) and income tax that is
due is not collected from or paid by you within 90 days after the end of the
U.K. tax year in which the vesting of the RSUs, release or assignment of the
RSUs for consideration, or the receipt of any other benefit in connection with
the RSUs occurs, the amount of any uncollected income tax may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable.  You understand that you will be responsible for
reporting and paying any income tax due on this additional benefit directly to
the HMRC under the self-assessment regime and for reimbursing the Company or the
Employer (as appropriate) for the value of any employee national insurance
contributions due on this additional benefit, which the Company or the Employer
may recover from you by any means referred to in Section 7 of the Agreement.

 

 

 

3-Year Performance-Based RSU Award (2019)

22